
	

115 S2533 IS: Improving Access to Mental Health Services Act
U.S. Senate
2018-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2533
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2018
			Ms. Smith (for herself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend title III of the Public Health Service Act to allow National
			 Health Service Corps members to provide obligated service as behavioral
			 and mental health professionals at
			 schools, other community-based settings, or patient homes, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Improving Access to Mental Health Services Act.
		2.National Health Service Corps behavioral and mental health professionals providing
			 obligated service	in schools, other community-based settings, and
 patient homesSubpart III of part D of title III of the Public Health Service Act (42 U.S.C. 254l et seq.) is amended by adding at the end the following:
			
				338N.
					Behavioral and mental health professionals providing obligated service in schools, other
			 community-based settings, and patient homes
 (a)Schools and community-Based settingsAn entity, to which a Corps member is assigned under section 333, may direct such Corps member to provide service as a behavioral and mental health professional at schools or other community-based settings located in health professional shortage areas.
 (b)Patient homesAn entity, to which a Corps member is assigned under section 333, may direct such Corps member to provide service as a behavioral and mental health professional through visiting the home of a patient located in a health professional shortage area.
 (c)Obligated serviceAny service described in subsection (a) or (b) that a Corps member provides may count towards such Corps member's completion of any obligated service requirements under the Scholarship Program or the Loan Repayment Program. The Secretary shall not impose any maximum limitation on the number of hours of service described in subsection (a) or (b) that a Corps member may count towards completing such obligated service requirements.
 (d)Rule of constructionThe authorization under subsection (a) or (b) shall be notwithstanding any other provision of this subpart or subpart II..
